EXHIBIT 10.2 LOUISIANA BANCORP, INC. AMENDED AND RESTATED EMPLOYMENT AGREEMENT This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into as of the 28th day of October 2008, between Louisiana Bancorp, Inc., a Louisiana corporation (the “Corporation”), and John LeBlanc (the “Executive”). WITNESSETH: WHEREAS, the Executive is currently employed as Senior Vice President and Chief Financial Officer of the Corporation; WHEREAS, the Executive is currently employed as Senior Vice President and Chief Financial
